DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 and 17-20 are allowed. 
As to claim 1, references Ong and Sato have been made of record as teaching a wearable device, the wearable device comprising:  at least one display including a first surface and a second surface opposite the first surface, wherein external light entering the first surface passes out the second surface, and wherein the at least one display is configured to display information on the second surface; at least one camera; communication circuitry;  a memory storing instructions; and at least one processor, wherein the instructions are executable by the at least one processor to cause the wearable device to: receive, through the communication circuitry, screen data and displaying the screen data in a first area of the at least one display;  while receiving the screen data, detect, using the at least one camera, a presence of a body part within a field of view of the at least one camera and determine whether the presence of the body part overlaps the first area; and in response to detecting overlap of the first area, display the screen data to a second area of the at least one display different from the first area (see rejection to claim 15 above).
However, none of the prior art teaches or suggests a wearable device interoperating with an electronic device; receive, through the communication circuitry, screen data from the electronic device and displaying the screen data in a first area of the at least one display; and while receiving the screen data, detect, using the at least one camera, a presence of a body part holding the electronic device within a field of view of the at least one camera and determine whether the presence of the body part overlaps the first area, as presently claimed.

As to claim 8, references Ong and Sato have been made of record as teaching a wearable device, the wearable device comprising: at least one display including a first surface and a second surface 
However, none of the prior art teaches or suggests a wearable device interoperating with an electronic device; the displayed screen including at least one virtual object and generated based on screen data received from the electronic device through the communication circuitry; while displaying the screen, detect whether a body part holding the electronic device and captured by the least one camera moves into the first area, as presently claimed.

As to claim 15, references Ong and Sato have been made of record as teaching A wearable device, comprising: at least one display including a first surface and a second surface opposite the first surface, wherein external light entering the first surface passes out the second surface, and wherein the at least one display is configured to display information on the second surface; at least one camera; a memory storing instructions; and at least one processor, wherein the instructions are executable by the at least one processor to cause the wearable device to: detect, via the at least one camera, a first external object, display an augmented reality (AR) object on a first area of the at least one display, the AR object associated with the first external object visible through the at least one display detect, via the at least one camera, that a second external object distinct from the first external object is detected in an area corresponding to the first area where the AR object is displayed, and in response to the second external object being detected in the area, change the first area where the AR object is displayed to a second area 
However, none of the prior art teaches or suggests a wearable device identifying a boundary area of the first external object, while displaying the AR object in the first area, detect whether the boundary area is visually altered by another external object disposed adjacent to the boundary area, as detected within a field of view of the at least one camera, in response to detecting that the another external object is disposed in the area adjacent to the boundary area, set a second area of the at least one display based on a position of the another external object, and display the AR object associated with the first external object on the second area of the at least one display.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DAVID H CHU/Primary Examiner, Art Unit 2616